Citation Nr: 0519992	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-33 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include a post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Maine Veterans Service



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from December 1982 to 
August 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO.  

In a rating decision of February 2003, the RO denied the 
veteran's original claim of service connection for a right 
shoulder disorder.  The veteran was notified of this rating 
action, but this matter has not been certified for appellate 
review.  It is referred to the RO at this time in order to 
determine whether the veteran has perfected a timely appeal.  

The issue of service connection for an innocently acquired 
psychiatric disorder to include PTSD is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  As discussed hereinbelow, VA will notify the veteran if 
additional action is required on her part.  



REMAND

During service, an August 1983 performance evaluation 
indicated that the veteran's attitude was nonchalant and 
interfered with her performance as a petty officer.  She 
appeared to have a total disregard for her responsibilities 
and abandoned her post on several occasions.  She displayed 
minimal leadership capabilities, and her actions were said to 
constitute a poor example to others.  

The veteran could not, according to her superiors, make the 
transition between civilian and military life even with 
repeated counseling sessions.  She had a tendency, according 
to them, to twist her superiors' words to fit her own 
meaning.  The veteran, according to them, also abused the 
chain of command.  She was not recommended for promotion.  

In September 1983, the veteran contested the charges against 
her attitude, character and dependability.  She alleged that 
she had received personal attacks for her religious beliefs, 
honesty and motives.  She also asserted that she was only 
late for watch duty once due to error.  She asked that the 
"personal motives" behind the negative evaluation be 
investigated.  

In March 1986, a service medical notation reflected 
"personal problems."  The veteran refused a psychiatric 
evaluation that was thought to be necessary for a 
"humanitarian transfer."  A psychiatric evaluation was not 
necessary for a humanitarian transfer, and none was 
conducted.  

No psychiatric abnormalities were recorded on the August 1986 
separation medical examination report.  

In a June 1987 report of medical history, the veteran 
indicated that her occupation was that of "domestic goddess 
(i.e. homemaker)."  She denied having any psychiatric 
symptomatology.  

In June 1994, the veteran attempted to enlist in the Army 
Reserve.  She was said to be psychiatrically abnormal, and 
the examiner indicated that her affect was inappropriate.  

The situation was "difficult to describe," according to the 
examiner, but the veteran's effect was light and ethereal.  
There was no evidence, however, of an affective or thought 
disorder.  

The veteran was found to be qualified for enlistment.  In 
June 1994, the veteran herself denied having psychiatric 
problems on the corresponding report of medical history.  

An October 2002 VA psychiatric examination revealed a 
diagnosis of mild schizophrenia for which the veteran 
compensated with her intellectual gifts.  Anti-psychotic 
medication, according to the examiner, would have been 
helpful.  

In May 2003, the veteran stated that the following topics 
were not documented in the psychiatric report and were 
extremely important to the correct diagnosis of PTSD: 
spirituality; spouse's sociopathic or criminal behavior; a 
lengthy divorce financed by her former mother-in-law; 
spouse's physical abuse in Okinawa; a miscarriage that 
occurred due to physical abuse; former husband's two failed 
alcohol rehabilitation attempts; political-religious drama 
experienced in secular and Christian schools; encouragement 
by the Military to pursue a master's degree in Hospital 
Administration only to be told that she was "too old" when 
she graduated; the grieving process; experiences as a foster 
child; and raising children without the help of a spouse.  
She asserted that verification of her disability was crucial 
to being hired by the Post Office.  

In July 2003, the veteran stated in writing that she had a 
stillbirth in service because her husband attacked her when 
she was seven months pregnant.  

On an October 2003 VA medical examination, the veteran stated 
that she loved the service and had a wonderful experience.  
When asked about an in-service stressor, she stated that her 
ex-husband was horrible.  She also indicated that she was the 
most abused woman in society.  

On examination, the veteran's affect was inappropriate, and 
she displayed marked projections that all of her problems 
were caused by others.  She had little insight.  She denied 
having anxiety, flashbacks or depression.  She did answer in 
the affirmative regarding panic attacks, but then indicated 
that they were not a big problem and "no different than 
anybody else's."  

The VA examiner noted that the veteran's speech was markedly 
paranoid and that there was obvious psychosis in her 
presentation.  The examiner observed that the veteran did not 
meet the criteria for a diagnosis of PTSD.  

The diagnosis was that of psychotic disorder not otherwise 
specified, symptoms of PTSD, and personality disorder not 
otherwise specified.  The Board notes that the examination 
report reflects a thorough review of the entire record.  

A December 2003 statement from a municipal licensed clinical 
social worker she had evaluated the veteran a "given her a 
diagnosis of PTSD."  

A January 2004 psychiatric evaluation reflected a diagnosis 
of "possible PTSD" and schizotypal personality disorder.  
On examination, the veteran spoke of an abusive marriage 
during service and a miscarriage during service that occurred 
due to domestic violence perpetrated by her former husband 
who was also in service at that time.  

In the examination report, the examiner noted the veteran's 
tendency to go from topic to topic without a clear connecting 
thread.  Her speech was odd in that she made strange word 
substitutions that were inconsistent with her obvious 
intelligence and education.  There was evidence of marginal 
thinking.  Her concentration was said to be impaired as 
evidenced by circumstantial speech  

In January 2004, the RO received a written statement from the 
veteran reflecting a history of hardship and further 
assertions that she suffered from PTSD.  

In a January 2003 written statement, the veteran indicated 
that she was homeless and that social services workers did 
nothing to alleviate this problem.  She further indicated 
that, in 1982, she married her now ex-husband who had failed 
at alcohol rehabilitation twice before she met him and should 
have been discharged from service early due to his "covert 
drinking, negative attitudes toward work and superiors 
pervious to our deceptive church-related meeting, having been 
subjected to his lying and manipulations in the course of our 
now abandoned marriage."  

According to the veteran, his discharge would have saved her 
and her three sons from "tremendous traumas" including 
beatings with fists and furniture and the death of a child.  
The military, according to her, neglected to handle "this 
destructive sailor" properly who finally received a 
dishonorable discharge three "horrible years" after their 
meeting and marriage, which caused trauma and homelessness in 
civilian life.  

On April 2003 private psychological examination, the examiner 
concluded that the veteran was of average intelligence but 
displayed evidence of a major psychiatric disorder.  A 
thought disorder and bipolar disorder were possible.  The 
examiner indicated that that "there [might] be a question of 
PTSD."  

The diagnosis was that of rule out thought disorder, rule out 
bipolar disorder and rule out PTSD.  The Axis II diagnosis 
was that of personality disorder not otherwise specified.  

As such, a psychiatric examination must be scheduled, and the 
examiner is asked to diagnose all currently manifested 
psychiatric disorders and opine regarding the etiology of 
each based on a review the record to include the service 
medical records and service personnel records.  

If any psychiatric disorder is found to have predated 
service, the examiner must opine regarding whether such 
disorder underwent aggravation during service that is beyond 
that which would be expected under ordinary circumstances  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her provide information referable to 
treatment she has received for any 
psychiatric disorder since 2003.  Based 
on her response, the RO should take all 
indicated action to obtain or assist the 
veteran in procuring copies of all record 
from any identified treatment source.  

2.  The RO must schedule a VA psychiatric 
examination.  The examiner is asked to 
diagnose any currently manifested 
innocently acquired psychiatric 
disability and provide an opinion as to 
whether any had its clinical onset during 
the veteran's period of active service.  
If a diagnosis of PTSD is rendered, then 
the examiner should identify the each 
specific stressor that supports that 
diagnosis.  The Board notes that if any 
psychiatric disability is found to have 
predated service, the examiner must opine 
regarding whether such disorder underwent 
aggravation during service that is beyond 
that which would be expected under 
ordinary circumstances.  The examiner is 
asked to review the claims file to 
include the service medical records and 
service personnel records in conjunction 
with the examination and state on the 
examination report whether the claims 
file was available for review.  The 
examiner is asked to conduct all 
necessary diagnostic tests and to provide 
a rationale for all opinions and 
conclusions.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If service connection for a 
psychiatric disorder remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
VA will notify the veteran if further action is required on 
her part.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




